DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The applicant respectfully submits that, Figure 1 and Figure 2 are directed to a same Embodiment I at least based on paragraphs [0011], [0012] and [0019] of the specification. 
The Applicant submits that application may contain the following groups based on the Figures and the corresponding explanation in the specification, e.g., paragraph [0026], in which “the structures of the cladding member and the positioning member in FIGS. 5 to 7 may also be applied to the magnetic components in FIGS. 2 to 4”. 
Embodiment I: Figures 1 and Figure 2, the claims readable thereon being claims 1-4 and 6-12;
Embodiment I: Figure 3, the claims readable thereon being claims 1-12;
Embodiment II: Figure 4, the claims readable thereon being claims 1-4 and 6-13;
Embodiment IV: Figure 5, the claims readable thereon being claims 1-2, 6-8 and 10-11;
Embodiment V: Figure 6, the claims readable thereon being claims 1-2, 6-8, 10 and 12;
Embodiment VI: Figure 7, the claims readable thereon being claims 1-2, 8 and 10.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith [U.S. Patent No. 6087922].
Regarding claim 1, Smith discloses a magnetic component (as shown in Figures 1-7), comprising:
a magnetic core (e.g., 38, column 10, lines 1-10) comprising at least one core column (e.g., 40, Fig. 5); 

a cladding member (e.g., insulation on first planar segment 22, column 7, line 18-32) covered on at least a portion of an external surface of the first coil 20 (e.g., on first segment 22); and
a positioning member (e.g., insulation on segment portion 22 of coil 20 between two corner turns 14, column 8, lines 18-30, Figure 2) extending from the cladding member and the first coil 20, and pressed by the second coil 28 (see Figures 4, 8). See annotated Figures 2-4 below.

    PNG
    media_image1.png
    885
    722
    media_image1.png
    Greyscale

Regarding claim 2, Smith discloses the cladding member (column 7, line 18-32) and the positioning member are each made of an insulating material.

Regarding claim 4, Smith discloses the winding has a multilayer structure in which the first coil 20 and the second coil 28 are disposed on adjacent two layers of the winding (e.g., next layer of coil segment 22 and second coil 28 in staircase –shaped configuration, column 9, lines 47-51, Fig.4).
Regarding claim 5, Smith discloses an interlayer tape (e.g., 58, column 12, lines 8-12, Fig. 8) disposed between the adjacent two layers of the winding, wherein the positioning member (insulation on segment 22 in between corner turns 14) is pressed by the interlayer tape 58.
Regarding claim 6, Smith discloses the cladding member (e.g., insulation covering first segment 22, Fig. 2) has an enclosed structure.
Regarding claim 7, Smith discloses the cladding member has a multilayer structure (e.g., additional mechanical support, column 8, lines 3-5).
Regarding claim 8, Smith discloses the positioning member has adhesiveness (insulation tape has adhesive, can be used, column 8, line 2).
Regarding claim 9, Smith discloses the winding has a multilayer structure (column 9, lines 47-50, Figure 4), and at least one layer of the winding comprises at least one turn of the first coil 20 disposed at each end (e.g., 30) of the winding.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith [U.S. Patent No. 6087922].
Regarding claims 11 and 12, Smith discloses the insulating tape is adhered to the first coil 20 to form the cladding member (e.g., insulation on first segment 22) and the positioning member (e.g., insulation on another portion of segment 22 between corner turns 14).
With respect to limitation “the insulating tape adhered to the first coil by pinching or by winding” has been considered but not given any patentable weight.  ''Even though In re Thorpe, 777 F.2d 695, 698, 227 USPQ964, 966 (Fed. Cir. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.S.B/           Examiner, Art Unit 2837   


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837